Citation Nr: 1443511	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-37 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar intervertebral disc syndrome, for the period from July 12, 2010 to July 23, 2013.

2.  Entitlement to a rating in excess of 20 percent for lumbar intervertebral disc syndrome, for the period beginning on July 23, 2013.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbar intervertebral disc syndrome.
(The issues of entitlement to an initial compensable rating for right ear hearing loss as well as service connection for left ear hearing loss and a thyroid disorder are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Robert Brown, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from May 1975 to May 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating decision in which the RO, inter alia, granted the Veteran's claim for service connection for lumbar intervertebral disc syndrome and assigned an initial rating of 10 percent, effective July 12, 2010 (the identified date of claim).

In August 2012, the Board remanded the matter of entitlement of a higher initial rating for lumbar intervertebral disc syndrome, to include entitlement to a TDIU due to service-connected disability, to the Agency of Original Jurisdiction (AOJ) for issuance of a Statement of the Case and to afford the Veteran opportunity to perfect an appeal.

In an August 2013 Decision Review Officer (DRO) decision, the RO, inter alia, partially granted the Veteran's claim for a higher rating for lumbar intervertebral disc syndrome, assigning a 20 percent rating, effective July 23, 2013.  However, a higher rating for a lumbar spine disability is available, and the Veteran was not granted the maximum available benefit, the Board has now characterized appeal as encompassing the matters of higher ratings at each stage (as set forth as items 1 and 2 on the title page). See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).

In May 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

As regards characterization of the appeal, the Board notes that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected lumbar intervertebral disc syndrome, the issue of entitlement to a TDIU due to the service-connected lumbar intervertebral disc syndrome has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's claim for higher initial rating, it has been listed-as a separate matter, for the sake of convenience, on the first page of this decision.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claims.  A review of the documents in Virtual VA reveals that, with the exception of the May 2014 hearing transcript, such documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Finally, the documents contained in the Veteran's VBMS file are also either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

For reasons expressed below, the matters on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, during his May 2014 hearing testimony, the Veteran appears to raise the issue of service connection for a neck disorder.   It does not appear that the Veteran's claim for service connection has been addressed by the AOJ.  As such, this matter is not properly before the Board, and is thus referred to the AOJ for appropriate action.

REMAND

The Board's review of the claims file reveals that additional AOJ action on these claims is warranted.  

As regards to the Veteran's lumbar spine disability, the Board notes that he was last afforded a VA examination for evaluation of his service-connected lumbar intervertebral disc syndrome in July 2013.  However, during his May 2014 hearing, the Veteran testified that his lumbar spine disorder had worsened and that he felt an increased level of pain.  In light of this statement, the time period since that examination, and, hence, the possibility of worsening of his disability, the Veteran should be afforded a new VA examination to obtain information determine the current nature and severity of his service-connected lumbar intervertebral disc syndrome.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims for higher ratings.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

The Board notes that the Veteran has alleged being unemployable due, at least in part, to his service-connected lumbar intervertebral disc syndrome.  The Veteran does not currently meet the percentage requirements for a schedular TDIU. See 38 C.F.R. § 4.16(b) (2013).  However, as resolution of the claim for a higher rating for lumbar intervertebral disc syndrome being developed could, potentially, result in eligibility for a schedular TDIU, the matters are inextricably intertwined.   See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). Therefore, adjudication of the TDIU claim at this juncture would premature.  As adjudication of the TDIU claim is being deferred pending completion of the requested actions, this claim is being remanded, as well. 

While these matters are on remand, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As for VA records, the claims file includes VA treatment records from the Ada Community Based Outpatient Clinic dated through August 2009.  The Veteran also testified during his May 2014 hearing that he received treatment at the Oklahoma City VA Medical Center.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain all outstanding, pertinent VA records of evaluation and/or treatment of the Veteran from August 2009 forward, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002)); but see also 38 U.S.C.A. § 5103(b)(3) (2013) amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The Board notes the Veteran's May 2014 hearing testimony that he had received past treatment for his lumbar spine disorder from Dr. P. O., a private osteopath.  The claims file reflects treatment records from this provider dated from December 2005 to January 2007; it is not clear whether more recent records exist.  The AOJ should therefore specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent non-VA records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.   

The AOJ's adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication of the claims.  Adjudication of the higher rating claim should include consideration of whether further "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson, supra, is appropriate.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Ada Community Based Outpatient Clinic and/or Oklahoma City VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since August 2009.  Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  

2.  Furnish to the Veteran and his attorney a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent non-VA records, to include any records from Dr. P. O.

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA spine examination, for evaluation of his service-connected lumbar intervertebral disc syndrome.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should identify, and comment on the existence, frequency or extent of, as appropriate, all neurological manifestations of the Veteran's lumbar intervertebral disc syndrome.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

The physician should conduct range of motion testing of the lumbar spine (expressed in degrees).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Further, considering all neurological and orthopedic findings, the physician should render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above, and any other notification or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the claims file since the last adjudication) and legal authority (to include, with respect to the higher  rating claims, whether any or any further staged rating, pursuant to Fenderson (cited above) is warranted; and, in connection with the claim for a TDIU, whether the provisions of 38 C.F.R. § 4.16(b) for award of an extra-schedular TDIU are invoked).

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes citation to and discussion of any additional legal authority considered (to include 38 C.F.R. § 4,16(b)), along with clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


